Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objections to claims 5 and 8 have been withdrawn in view of the amendments thereto.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Evans (74,102) on 12/16/2021.
The application has been amended as follows: 

	In claim 1, “width; logic board” is changed to read - - width; a logic board - -
Allowable Subject Matter
Claims 1-2, 4-5, 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 1-2, 4-5, 8-10, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because claim 1 recites, “wherein the air-moving system comprises: a first air-moving apparatus that produces the positive air pressure in the first volume by moving air into the first volume from an ambient environment; and a second air-moving apparatus that produces the negative air pressure in the second volume by moving air into the ambient environment from the second volume; wherein the air-moving system moves air between the first volume and the second volume through the aperture”.
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.

While Wabi as modified by Wolford teaches many of the limitations of claim 1 as per pages 3-4 of the non-final office action dated 9/27/2021, neither Wabi nor Wolford, nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 1.

With respect to claims 11-20, see pages 6-9 of the final office action dated 11/5/2020 which provides reasons why claims 11-20 are allowable over Anto as well as Wabi/Pokharna.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ZACHARY PAPE/Primary Examiner, Art Unit 2835